 

Exhibit 10.44

 

   LOGO [g108168ex1044pg001.jpg]               

October 10, 2007

  

Mr. David Foster

Chief Financial Officer

diaDexus, Inc.

343 Oyster Point Boulevard

South San Francisco, CA 94080

Dear David,

Regarding our sublease from DiaDexus, in addition to the provisions of the
Fourth Amendment to Sublease that we are discussing, we have agreed that upon
execution of that amendment, Monogram will reimburse DiaDexus as follows:

 

 

1.

Lobby: 20% of the salary and benefits of diaDexus’s receptionist who will staff
the lobby, provide visitor greeting, and provide general receptionist support.

 

 

2.

Maintenance costs: 50% of normal maintenance expenses incurred by diaDexus in
respect of the entire building, including the Sublease Premises

 

diaDexus, Inc.

   

Monogram Biosciences, Inc.

By:

 

/s/ David Foster

   

By:

 

/s/ A. G. Merriweather

Title:

 

EVP & CFO

   

Title:

 

CFO

Date:

 

10-12-07

   

Date:

 

 